DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on November 13, 2020 has been received. Claims 1-20 are currently pending.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claim Objections
Claims 1-3, 6, 8, 9, 17, and 18 are objected to because of the following informalities:
“a brassiere comprising two front panel sections forming cups, said front panel sections being connectively engaged to each other and at least one rear panel section” (claim 1) should read “a brassiere comprising two front panel sections forming cups, said front panel sections being connectively engaged to each other, said brassiere further comprising at least one rear panel section,” to enhance clarity
“capable of encircling the wearer body” (claim 1) should read “capable of encircling the wearer 
“the group consisting of include body motion, skin temperature…” (claim 1) should read “the group consisting of 
“said valve having said controller cooperatively associated thereto” (claim 1) should read “said valve cooperatively associate with said controller,” to enhance clarity
“said controller operating and motivating said valve” (claim 1) should read “said controller configured to operate and motivate said valve,” to enhance clarity 
“said fluid source” (claim 1, in each of lines 4-6) should read “said at least one fluid source”
“wherein said two front panel sections and said at least one rear panel section connectively engaged thereto” (claim 2)” should read “wherein said two front panel sections and said at least one rear panel section connectively engaged with said two front panel sections” or simply “wherein said two front panel sections and said at least one rear panel section,” to enhance clarity
“for the insertion of arms of the wearer therethrough” (claim 3) should read “for insertion of arms of the wearer through said at least one shoulder strap,” to enhance clarity
“said microcontroller operating and motivating said valve” (claim 6) should read “said microcontroller configured to operate and motivate said valve” (claim 6), to enhance clarity
“said microcontroller is in communicating engagement with said smart device” (claim 8) should read “said microcontroller is configured to be in communicating engagement with said smart device,” to enhance clarity
 “said smart device providing an activation signal” (claim 8) should read “said smart device configured to provide an activation signal,” to enhance clarity
“said fluid source” (claim 9) should read “said at least one fluid source”
“wherein said smart device provides an activation signal” (claims 17, 18) should read “wherein said smart device is configured to provide an activation signal,” to enhance clarity
“said BSN” (claims 17, 18) should read “said at least one BSN” 
Appropriate correction is required.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 recites the limitation “The brassiere of Claim 16 wherein said physiological data of said wearer is selected from the group consisting of body motion, skin temperature, heart rate, skin conductivity, brain and muscle activity, biomarkers, and combinations thereof.” Claim 1, upon which claim 19 indirectly depends and claim 16 directly depends, has been amended to .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Horn (US Patent No. 5,438,707), in view of Carpenter (US Patent No. 7,527,612), further in view of Wilhelm et al. (herein Wilhelm)(US PG Pub 2013/0166079), further in view of Zagame (US PG Pub 2005/0075047).
Regarding claim 1, Horn discloses a cooling garment (see Figs. 1-3) comprising: 
a) an upper body garment (26) comprising two front panel sections (left and right front panel sections of garment 26 as seen in Fig. 1) connectively engaged to each other, and at least one rear panel section (rear panel section of 26 as seen in Fig. 2) connectively engaged to each of said two front panel sections, said connectively engaged two front panel sections and said at least one rear panel section forming a wrap capable of encircling the wearer (see at least Figs. 1-2 and column 4, lines 18-65); and,
b) at least one cooling system (10, 20v, 12, 14, 16, 18, and compressed air tanks as described in column 4, lines 18-58) comprising:
at least one fluid source (compressed air tanks as described in column 4, lines 18-58) having an outlet (20v);
at least one duct (sections of tubing 10) disposed proximate to one of said at least two front panel sections and in fluid engagement with said outlet of said fluid source (see Figs. 1-3 and column 4, lines 18-48); and,
at least one nozzle (tube ends 12 ,14, 16, 18, which form projecting vents and are thus nozzles inasmuch as claimed, see definition 1a of “nozzle” via Merriam-Webster.com) disposed upon an end of said at least one duct distal from said at least one fluid source and in fluid communication with said at least one duct, said at least one nozzle configured to operatively convey said fluid from said at least one duct to said upper torso, chest and neck area of said wearer (see Figs. 1-3 and column 4, line 18 – column 5, line 2).

Carpenter teaches a cooling upper body garment (22) including a fluid source (26), at least one duct (24A, 24B), and a valve (28) in fluid engagement with an outlet of the fluid source, said valve including a first position wherein a fluid contained in said fluid source cannot egress from said fluid source (i.e., “off” position of valve 28) to a second position wherein said fluid contained within said fluid source can egress from said fluid source to the outlet in cooperative fluid engagement with said valve (i.e., “on” position of valve 28; see Figs. 2-5 and column 3, lines 6-64), so as to allow the flow of the fluid to be controlled, to adjust the cooling rate or cooling capacity of the cooling garment.
Therefore, based on Carpenter’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Horn’s cooling system to include a valve in fluid engagement with the outlet of the at least one fluid source, said valve including a first position wherein a fluid contained in said fluid source cannot egress from said fluid source to a second position wherein said fluid contained within said fluid source can egress from said fluid source to the outlet in cooperative fluid engagement thereto, as doing so would allow the flow of the fluid to be controlled, to adjust the cooling rate or cooling capacity of the cooling garment.

However, Wilhelm teaches a cooling upper body garment (see Fig. 1 and paragraph 0018) including an electronic cooling system (100/200) that includes at least one body sensor (232) disposed (at least indirectly) upon a material forming said garment (see Fig. 2 and paragraph 0031) and configured to be in contacting engagement with the skin of said wearer (see paragraph 0031), said at least one body sensor configured to sense physiological data of said wearer and communicate said physiological data of said wearer to a controller (118, see paragraphs 0022-0023, 0031, and 0040-0045), said physiological data of said wearer being selected from the group consisting of body motion, skin temperature, body temperature change gradient, heart rate, skin conductivity, brain and muscle activity, biomarkers, and combinations thereof (see at least paragraph 0023 and 0040), said cooling system further including a valve (114/214) in fluid engagement with an outlet of at least one fluid source (112, see Fig. 2, paragraphs 0019-0022, 0038, note that Wilhelm discloses in paragraph 0036 wherein the cooling material may be a liquid), said valve being cooperatively associated with said controller, and said 
Therefore, based on Wilhelm’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Horn’s cooling system to be an electronic cooling system that includes at least one body sensor disposed upon a material forming said brassiere and configured to be in contacting engagement with the skin of said wearer, said at least one body sensor configured to sense physiological data of said wearer and communicate said physiological data of said wearer to a controller, said physiological data of said wearer being selected from the group consisting of body motion, skin temperature, body temperature change gradient, heart rate, skin conductivity, brain and muscle activity, biomarkers, and combinations thereof, said valve being cooperatively associated with said controller, and said controller configured to operate and motivate said valve between said first and second positions in response to said physiological data of said wearer communicated to said controller from said BSN.
Wilhelm does not explicitly teach wherein the at least one body sensor (232) forms a body sensor network (BSN). However, Wilhelm does teach wherein the controller can receive or more sensors configured to sense different types of parameters (see paragraph 0023).
Therefore, based on Wilhelm’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Horn’s cooling system to include a plurality of body sensors so as to form a body sensor network, as doing so would allow each sensor to sense a different type of parameter, and/or allow the controller to receive information from different parts of the wearer’s body. Furthermore, such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B).
Horn, Carpenter, and Wilhelm together substantially teach the invention as claimed above but fail to teach wherein the upper body garment is a brassiere, and said two front panel sections form cups.
However, Zagame teaches a vest/brassiere (1) including a fluid source (R), at least one duct (7), and at least one nozzle (11) disposed upon an end of said at least one duct (see Figs. 2-3 and paragraph 0031), said vest including two front panel sections (3) forming cups (see Figs. 1-2 and 4 and paragraph 0028), so as to allow the vest to be used as a brassiere (see paragraphs 0019, 0027-0028), and so as to provide support for the wearer’s bust during use of the vest (see paragraphs 0010 and 0027-0028).
Therefore, based on Zagame’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Horn’s vest to be a vest/brassiere, with the two front panel sections forming cups, as doing so would provide support for the wearer’s bust during use of the vest/brassiere.
Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitation of “said at least one nozzle configured to operatively convey said fluid from said duct to said upper torso, chest and neck area of said wearer” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Horn, Carpenter, Wilhelm, and Zagame together teach the structure as claimed, and Horn further discloses wherein the at least one nozzle (12 ,14, 16, 18) is located at an upper body and/or neck area of the garment,(see Figs. 1-3 and column 4, lines 18-48), and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).



	Regarding claim 3, the modified brassiere of Horn (i.e., Horn in view of Carpenter, Wilhelm, and Zagame) is further disclosed to comprise at least one shoulder strap (8 of Zagame), said at least one shoulder strap being connectively engaged to one of said two front panel sections (3 of Zagame, see at least Fig. 1 of Zagame) and said at least one rear panel (5 of Zagame, see at least Fig. 3 of Zagame), and an arm hole for insertion of arms of the wearer therethrough (see armhole between front panel 3 and rear panel 5 in at least Figs. 4-6 of Zagame).

Regarding claim 4, the modified brassiere of Horn (i.e., Horn in view of Carpenter, Wilhelm, and Zagame) is further disclosed wherein said fluid source is a pressurized fluid containing vessel source (compressed air tanks as described in column 4, lines 18-58 of Horn).

Regarding claim 6, the modified brassiere of Horn (i.e., Horn in view of Carpenter, Wilhelm, and Zagame) is further disclosed wherein said controller (118 of Wilhelm) is a microcontroller (see paragraph 0033 of Wilhelm), said microcontroller configured to operate and 

	Regarding claim 9, the modified brassiere of Horn (i.e., Horn in view of Carpenter, Wilhelm, and Zagame) is further disclosed wherein said outlet (20v of Horn) further comprises a plenum (see column 4, lines 18-48 of Horn; Horn discloses wherein the outlet comprises a connector that originates at the compressed air tank and supplies compressed gas to the garment 26 and therefore forms a plenum, i.e., a state or space in which a gas is contained at a pressure greater than the atmospheric pressure, inasmuch as claimed; see definition 1 of “plenum” via Dictionary.com), said plenum being in fluid communication with said at least one fluid source (compressed air tanks of Horn) and said at least one duct (10 of Horn; see column 4, lines 18-48 of Horn).

	Regarding claim 10, the modified brassiere of Horn (i.e., Horn in view of Carpenter, Wilhelm, and Zagame) is further disclosed wherein said at least one duct (sections of tubing 10 of Horn) comprises at least two ducts (i.e., at least a left section of tubing 10, and a right section of tubing 10, see Fig. 1 of Horn), each of said at least two ducts being disposed proximate to one of said at least two front panel sections (left and right front panel sections of garment 26 as seen in Fig. 1 of Horn) and in fluid engagement with said plenum (20v of Horn; see Figs. 1-2 and column 4, lines 18-48 of Horn).

	Regarding claim 11, the modified brassiere of Horn (i.e., Horn in view of Carpenter, Wilhelm, and Zagame) is further disclosed wherein each of said at least two ducts (left and right 

	Regarding claim 12, the modified brassiere of Horn (i.e., Horn in view of Carpenter, Wilhelm, and Zagame) is further disclosed wherein said one of said two front panel sections (one of left and right sections of tubing 10 of Horn) is formed from a material (mesh material layers 25 of Horn), said duct (10 of Horn) being contactingly and matingly engaged to said material (see at least Fig. 2 and column 4, lines 48-65 of Horn).

	Regarding claim 13, the modified brassiere of Horn (i.e., Horn in view of Carpenter, Wilhelm, and Zagame) is further disclosed wherein said one of said two front panel sections (one of left and right sections of tubing 10 of Horn) is formed from a material (mesh material layers 25 of Horn), said at least one duct (10 of Horn) being incorporated within said material (see at least Fig. 2 and column 4, lines 48-65 of Horn).

Regarding claim 14, the modified brassiere of Horn (i.e., Horn in view of Carpenter, Wilhelm, and Zagame) is further disclosed wherein said at least one duct (10 of Horn) is a discrete hollow fiber (see Figs. 1-3 and column 4, lines 48-65 of Horn, note that duct 10 forms an individually distinct hollow tube in the form of a slender, elongated, threadlike object or structure, and is thus a discrete hollow fiber inasmuch as claimed, see Definition 1 of “fiber” via the Free Dictionary).

.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Horn, Carpenter, Wilhelm, and Zagame, as applied to claim 1 above, in view of Stevens et al. (herein Stevens)(US PG Pub 2015/0230524).
Regarding claim 5, Horn, Carpenter, Wilhelm, and Zagame together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the controller is a mechanical switch.
However, Stevens teaches a temperature-regulating garment (J, see Figs. 3A-3B and 5A-5B and paragraphs 0047 and 0051) comprising: at least one temperature-regulating system (10) comprising: at least one temperature sensor (17, see paragraph 0053) and a controller (18, see paragraphs 0052-0053), wherein the controller is a mechanical switch (interpreted to be a switch that is operated with direct wearer contact, according to page 16, lines 7-14 of Applicant’s specification; see paragraphs 0070-0071 of Stevens), to enable user adjustment of the thermal output of the temperature regulating elements (see paragraphs 0070-0071).
Therefore, based on Stevens’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Horn’s brassiere to include a controller in the form of a mechanical switch, as doing so would enable user adjustment of the thermal output of the temperature regulating elements (cooling system of Horn).

Claims 7, 8, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horn, Carpenter, Wilhelm, and Zagame, as applied to claim 1 above, in view of Limon (US PG Pub 2018/0142924).
Regarding claim 7, Horn, Carpenter, Wilhelm, and Zagame together teach the limitations of claim 1, as discussed above, but fail to further teach wherein said microcontroller is configured to be in communicating engagement with a smart device and is configured to receive an activation signal from said smart device to operate and motivate said valve from said first position to said second position.
However, Limon teaches a cooling upper body garment (102) comprising: at least one electronic cooling system (104) comprising: at least one fluid source (108) and at least one nozzle (at output of housing 178, see Fig. 13 and paragraphs 0073-0075) configured to operatively convey a fluid for cooling a wearer (see paragraphs 0055-0059 and 0073-0075), the cooling system further including a controller (168) for adjusting and regulating the degree of cooling provided by the cooling system (see paragraphs 0055, 0059-0067), wherein said controller is a microcontroller (see Fig. 10 and paragraph 0059, controller 168 is formed as a compact element including at least a receiver element, transmitter element, processor element, and memory element, and is thus a microcontroller inasmuch as claimed) that is configured to be in communicating engagement with a smart device (172, see paragraphs 0063-0068) and is configured to receive an activation signal from said smart device (see paragraphs 0062-0067 and 0080), so as to allow the cooling system to be monitored and/or maintained via the smart device for safety or wellness purposes (see paragraphs 0002-0003, 0006 and 0078-0080).

As modified, the activation signal from said smart device would be to operate and motivate said valve (28 of Carpenter) from said first position to said second position (see paragraphs 0059-0070 of Limon and column 3, lines 6-64 of Carpenter, note that Limon discloses in at least paragraph 0070 wherein smart device 172 may be used to automatically turn on or adjust cooling elements 108 to help maintain the wearer’s skin temperature at a desired pre-selected value).

Regarding claim 8, the modified brassiere of Horn (i.e., Horn in view of Carpenter, Wilhelm, Zagame, and Limon) is further disclosed wherein said microcontroller (168 of Limon) is configured to be in communicating engagement with said smart device (172 of Limon, see paragraphs 0061-0068 of Limon), said smart device configured to provide an activation signal to said microcontroller to operate and motivate said valve (28 of Carpenter) from said second position to said first position (see paragraphs 0059-0070 of Limon and column 3, lines 6-64 of Carpenter, note that Limon discloses in at least paragraph 0070 wherein smart device 172 may be used to automatically turn on or adjust cooling elements 108 to help maintain the wearer’s skin temperature at a desired pre-selected value).


However, Limon teaches a cooling upper body garment (102) comprising: at least one electronic cooling system (104) comprising: at least one fluid source (108) and at least one nozzle (at output of housing 178, see Fig. 13 and paragraphs 0073-0075) configured to operatively convey a fluid for cooling a wearer (see paragraphs 0055-0059 and 0073-0075), the cooling system further including a controller (168) for adjusting and regulating the degree of cooling provided by the cooling system (see paragraphs 0055, 0059-0067), the cooling system further including at least one wireless body sensor network (BSN)(wireless wearable network as described in paragraphs 0059-0070 and 0077-0080), said at least one BSN sensing physiological data (e.g., heart rate and temperature, see paragraphs 0064 and 0070) of said wearer and communicating said physiological data of said wearer to a smart device (172, see paragraphs 0059-0070 and 0077-0080), so as to allow the vital health parameters of the wearer to be monitored via the smart device for safety or wellness purposes (see paragraphs 0002-0003, 0006 and 0078-0080).
Therefore, based on Limon’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Horn’s brassiere such that said at least one BSN would be further configured to communicate said data 

Regarding claim 17, the modified brassiere of Horn (i.e., Horn in view of Carpenter, Wilhelm, Zagame, and Limon) is further disclosed wherein said smart device (172 of Limon) is configured to provide an activation signal to said controller (168 of Limon) to operate and motivate said valve (28 of Carpenter) from said first position to said second position when said at least one BSN (wireless wearable network as described in paragraphs 0059-0070 and 0077-0080 of Limon) communicates physiological data of said wearer (see paragraphs 0059-0070 of Limon and column 3, lines 6-64 of Carpenter, note that Limon discloses in at least paragraph 0070 wherein smart device 172 may be used to automatically turn on or adjust cooling elements 108 to help maintain the wearer’s skin temperature at a desired pre-selected value).
Regarding the limitation “when said at least one BSN communicates physiological data of said wearer indicating said wearer is experiencing a hot flash,” Limon discloses wherein the physiological data of the wearer may include data such as heart rate and temperature (see paragraphs 0064-0070). As such, Limon’s system is capable of being used to communicate physiological data of the wearer indicating said wearer is experiencing a hot flash (which involves an increase in body temperature and may also involve a more rapid heartbeat). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

	

Regarding the limitation “when said at least one BSN communicates physiological data of said wearer indicating said wearer has concluded a hot flash,” Limon discloses wherein the physiological data of the wearer may include data such as heart rate and temperature (see paragraphs 0064-0070). As such, Limon’s system is capable of being used to communicate physiological data of the wearer indicating said wearer has concluded a hot flash (which involves an end in the increase in body temperature and/or the increased heartbeat). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

	Regarding claim 19, the modified brassiere of Horn (i.e., Horn in view of Carpenter, Wilhelm, Zagame, and Limon) is further disclosed wherein said physiological data of said wearer is selected from the group consisting of body motion, skin temperature, heart rate, skin 

Regarding claim 20, Horn, Carpenter, Wilhelm, and Zagame together teach the limitations of claim 1, as discussed above, but fail to further disclose wherein the at least one electronic hot flash mitigation system includes at least two electronic hot flash mitigation systems.
However, Limon discloses a cooling upper body garment (102) comprising: at least one electronic cooling system (104) comprising: at least one fluid source (108) and at least one nozzle (at output of housing 178, see Fig. 13 and paragraphs 0073-0075) configured to operatively convey a fluid for cooling a wearer (see paragraphs 0055-0059 and 0073-0075), the cooling system further including a controller (168) for adjusting and regulating the degree of cooling provided by the cooling system (see paragraphs 0055, 0059-0067); wherein the at least one electronic cooling system (104) may include at least two electronic cooling systems (see Figs. 1-2 and paragraphs 0059 of Limon), so as to provide cooling at various different parts of the garment (see paragraph 0059).
Therefore, based on Limon’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Horn’s brassiere to include at least two electronic hot flash mitigation systems, as doing so would provide cooling at various different parts of the garment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOCELYN BRAVO/Examiner, Art Unit 3732